Title: To George Washington from General William Howe, 23 January 1777
From: Howe, William
To: Washington, George



Sir,
New York 23rd January 1777.

Your several Letters of the 1st 6th 12th 17th and 29th December have been received: I have not troubled you with Answers to them as the Exchanges to which they relate so far as the military Line is concerned, have been regularly made.
The Conditions respecting the Exchange of Prisoners not being complied with on your Part in the Manner I had a Right to expect from the Agreement subsisting between us, and from your repeated Declarations in Answer to my Letters on that Subject, I propose to send an Officer of Rank to you to confer upon the future Mode of Exchange, Subsistance &ca, if it meets with your Approbation; this Expedient appearing to me effectual for settling all Differences, will, I hope, be the Means of preventing a Repetition of the improper Terms in which your Letter of the 13th Instant is expressed, & founded upon the grossest Misrepresentations: I shall not make any further Comment upon it than to assure you, that your Threats of retaliating upon the innocent such Punishment, as may be de[c]reed in the Circumstances of Mr Lee by the Laws of his Country, will not divert me from my Duty in any Respect, at the same Time you may rest satisfied that the Proceedings against him will not be precipitated; and I trust that in this, or in any other Event during the Course of my Command, you will not have just Cause to accuse me of Inhumanity, Prejudice, or Passion.
Altho’ I cannot contradict the Account you have been pleased to transmit of the cruel Treatment of Lieutenant Yeates I can aver my Abhorrence of the Barbarity therein set forth, and am satisfied that the Officers under my Command are equally inclined to discourage

such Behaviour, and to prevent it in every possible Degree; but the Heat of Action will sometimes produce Instances that are only to be lamented.
Lieutenant Colonel Walcot is the Officer I have appointed to negotiate respecting the Prisoners; he will accordingly wait your Answer to this at Brunswick, which you will be pleased to address to Lord Cornwallis commanding at that Place. I am with due Respect Sir, Your most obedient Servant

W. Howe

